Exhibit 10.1

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Grantee:

Grant Date:

 

 

Address:

Expiration Date:

 

 

 

 

Number of Shares:

Exercise Price:

 

 

 

Incentive Option Number:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



INCENTIVE STOCK OPTION AGREEMENT

          This Incentive Stock Option Agreement ("Agreement") is made as of the
grant date set forth above between WOLVERINE WORLD WIDE, INC., a Delaware
corporation ("Wolverine"), and the grantee named above ("Grantee").

          The Wolverine World Wide, Inc. Stock Incentive Plan (the "Plan") is
administered by the Compensation Committee of Wolverine's Board of Directors
(the "Committee"). The Committee has determined that Grantee is eligible to
participate in the Plan. The Committee has granted stock options to Grantee,
subject to the terms and conditions contained in this Agreement and in the Plan.

          The Grantee acknowledges receipt of a copy of the Plan and the Plan
Description and accepts this option subject to all of the terms, conditions and
provisions of the Plan, and subject to the following further conditions.

          1.          Grant. Wolverine grants to Grantee an option to purchase
shares of Wolverine's common stock, $1 par value, as set forth above. This
option is an incentive stock option as defined in Section 422(b) of the Internal
Revenue Code of 1986, as amended. If the aggregate fair market value (determined
at the time of grant) of the stock with respect to which incentive stock options
are exercisable for the first time by Grantee during any calendar year exceeds
$100,000, taking into account options under the Plan and all other stock option
plans of Wolverine, options exceeding the $100,000 limitation shall be
considered nonqualified stock options.

          2.          Term and Delayed Vesting. The right to exercise this
option shall commence on the Grant Date shown above and shall terminate on the
Expiration Date shown above, unless earlier terminated under the Plan by reason
of termination of employment. Grantee's right to exercise this option shall vest
at the rate of one-third per year, as follows: one-third of the shares optioned
under this Agreement shall vest at the end of the first, second, and third years
following the date of this Agreement, respectively. The Committee may, in its
sole discretion, accelerate the vesting of the option at any time before full
vesting; provided, however, that if any such acceleration would cause a portion
of the option not to qualify as an incentive stock option, the Committee may
divide the option and stock issued upon exercise into incentive stock option
shares and nonqualified option shares.

          3.          Registration and Listing. The stock options granted under
this Agreement a conditional upon (a) the effective registration or exemption of
the Plan and the options granted under the Plan and the stock to be received
upon exercise of options pursuant to the Plan under the Securities Act of 1933
and applicable state or foreign securities laws, and (b) the effective listing
of the stock on the New York Stock Exchange and the Pacific Exchange.

          4.          Exercise. Grantee shall exercise this option by giving
Wolverine a written notice of the exercise of this option in the form of Exhibit
A hereto. The notice shall set forth the number of shares to be purchased. The
notice shall be effective when received by the Chief Financial Officer at
Wolverine's main office, accompanied by full payment (as set forth below) of the
option price.
Wolverine will deliver to Grantee a certificate or certificates for such shares:
provided, however, that the time of delivery may be postponed for such period as
may be required for Wolverine with reasonable



--------------------------------------------------------------------------------


diligence to comply with any registration requirements under the Securities Act
of 1933, the Securities Exchange Act of 1934, any requirements under any other
law or regulation applicable to the issuance, listing or transfer of such
shares, or any agreement or regulation of the New York Stock Exchange and the
Pacific Exchange. If Grantee fails to accept delivery of and pay for all or any
part of the number of shares specified in the notice upon tender or delivery of
the shares, Grantee's right to exercise the option with respect to such
undelivered shares shall terminate.

          5.          Payment by Grantee. When exercising this stock option,
Grantee shall pay Wolverine in cash or, if the Committee consents, in previously
owned shares of Wolverine's common stock or other consideration substantially
equivalent to cash. The Committee, in its discretion, may permit payment of all
or a portion of the exercise price in the form of a promissory note or
installments according to terms approved by the Committee. The Committee may
require security acceptable to the Committee.

          6.          Transferability. The Plan provides that this option is
generally not transferable by Grantee except by will or according to the laws of
descent and distribution, and is exercisable during Grantee's lifetime only by
Grantee or Grantee's guardian or legal representative. Wolverine may, in the
event it deems the same desirable to assure compliance with applicable federal
and state securities laws, place an appropriate restrictive legend upon any
certificate representing shares issued pursuant to the exercise of this option,
and may also issue appropriate stop transfer instructions to its transfer agent
with respect to such shares.

          7.          Termination of Employment or Officer Status. This option
shall terminate at the times provided in the Plan after the death or termination
of the employment or officer status of the Grantee with Wolverine or any of its
Subsidiaries, except as otherwise set forth in this Section. Notwithstanding any
provisions contained in the Plan, a portion of this option shall vest and be
immediately exercisable upon the following events resulting in termination of
employment or officer status: (a) death; (b) disability (as defined in
Wolverine's Long-Term Disability Plan); or (c) voluntary termination by a
Participant of all employment and/or officer status with Wolverine and its
subsidiaries after the Participant has attained (i) 50 years of age and seven
years of service (as an employee and/or officer of Wolverine or its
Subsidiaries); (ii) 62 years of age; or (iii) such other age or years of service
as may be determined by the Committee in its sole discretion (collectively any
of (a), (b), or (c) shall be an "Acceleration Event"). Upon the occurrence of an
Acceleration Event, the percentage of this option that shall vest and be
immediately exercisable shall be determined by dividing the number of full
calendar months between the date of this Agreement and the date of the
Acceleration Event by 12 and in no event may the percentage accelerated exceed
100%. For example, if a stock option grant occurs on February 15 of a given year
and the Acceleration Event occurs on November 15 of such year, 66.67% of the
option would be accelerated (8 full calendar months divided by 12) upon the
occurrence of the Acceleration Event.

          8.          Acceleration. This option shall be immediately exercisable
in the event of any Change in Control in Wolverine. "Change in Control" is
defined in the Plan.

          9.          Stockholder Rights. Grantee shall have no rights as a
stockholder with respect to any shares covered by this option until the date of
issuance of a stock certificate to the Grantee for such shares.

          10.          Employment by Wolverine. The grant of this option shall
not impose upon Wolverine or any subsidiary any obligation to retain Grantee in
its employ for any given period or upon any specific terms of employment.
Wolverine or any subsidiary may at any time dismiss Grantee from employment,
free from any liability or claim under the Plan, unless otherwise expressly
provided in any written agreement with Grantee.


--------------------------------------------------------------------------------




          11.          Certifications. Grantee acknowledges that he or she has
been furnished and has read the most recent Annual Report to Stockholders of
Wolverine and the Plan Description relating to the Plan. Grantee hereby
represents and warrants that Grantee is acquiring the option granted under this
Agreement for Grantee's own account and investment and without any intent to
resell or distribute the shares upon exercise of the option. Grantee shall not
resell or distribute the shares received upon exercise of the option except in
compliance with such conditions as Wolverine may reasonably specify to ensure
compliance with federal and state securities laws.

          12.          Effective Date. This option shall be effective as of the
date set forth at the top of this Agreement.

          13.          Amendment. This option shall not be modified except in a
writing executed by the parties hereto.

          14.          Notice of Disqualifying Disposition. Grantee agrees to
notify Wolverine if Grantee sells shares acquired through the proper exercise of
this option within two years of the date of this option or within one year of
the exercise of this option to enable Wolverine to claim the deduction to which
it will thereby become entitled.

          15.           Agreement Controls. The Plan is incorporated in this
Agreement by reference. Capitalized terms not defined in this Agreement shall
have those meanings provided in the Plan. In the event of any conflict between
the terms of this Agreement and the terms of the Plan, the provisions of this
Agreement shall control.

          16.          Corporate Changes. In the event of any stock dividend,
stock split or other increase or reduction in the number of shares of Common
Stock outstanding, the number and class of shares covered by this option, and
the exercise price, are subject to adjustment as provided in the Plan.

          17.          Administration. The Committee has full power and
authority to interpret the provisions of the Plan, to supervise the
administration of the Plan and to adopt forms and procedures for the
administration of the Plan, except as limited by the Plan or as may be necessary
to assure that the Plan provides performance-based Compensation under Section
162(m) of the Code. All determinations made by the Committee shall be final and
conclusive.

          18.          Illegality. The Grantee will not exercise this option,
and Wolverine will not be obligated to issue any shares to the Grantee under
this option, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Grantee or Wolverine of any provisions of any law,
order or regulation of any governmental authority.

 

WOLVERINE WORLD WIDE, INC.

 

 

 

 

 

By

/s/ Stephen L. Gulis Jr.

--------------------------------------------------------------------------------

 

 

Stephen L. Gulis Jr.
Executive Vice President and
Chief Financial Officer

 

 

 

Grantee:

 

 

 

 

--------------------------------------------------------------------------------

 

  Signature

 

 

--------------------------------------------------------------------------------

 

  Print name